SUMMARY ORDER
Beatriz Osorio-Vasquez, through counsel, petitions for review of the Board of Immigration Appeals (“BIA”) decision reversing the decision of an immigration judge (“U”), and denying her applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the underlying facts and procedural history.
Where, as here, the BIA issues its own independent decision, we review only that decision. See Qun Yang v. McElroy, 277 F.3d 158, 162-64 (2d Cir.2006).
We conclude that the BIA correctly decided that Osorio-Vasquez, a lottery stand operator, failed to prove that she was a member of a “particular social group,” as we recently interpreted that term in Hong Ying Gao v. Gonzales, 440 F.3d 62, 67-68 (2d Cir.2006). Therefore, the denial of asylum and withholding is affirmed.
Osorio-Vasquez did not address the CAT claim in her brief to this Court, and therefore this claim is deemed waived. See Yueqing Zhang, 426 F.3d at 542 n. 1; Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir.1998).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the *126Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).